

Exhibit 10.1
FORM OF


STOCK PURCHASE AGREEMENT
THIS STOCK PURCHASE AGREEMENT (this "Agreement") dated as of February 1, 2016,
by and between YUHUA XU (the "Seller") and the Purchaser identified on Exhibit A
attached hereto (the "Purchaser").
RECITALS
WHEREAS, Seller is the owner of 8,000,000 shares of the issued and outstanding
shares of Common Stock, $.001 par value (the "Common Stock") of COSTO, INC., a
Nevada corporation (the "Company").
WHEREAS, Pursuant to the terms and conditions of this Agreement, Seller desires
to sell, and Purchaser desires to purchase, all of the Seller's rights, title,
and interest in and to [__] shares of the Common Stock as further described
herein (the “Shares”).
NOW, THEREFORE, in consideration of the covenants, promises and representations
set forth herein, and for other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, and intending to be legally bound
hereby, the parties agree as follows:
1.            Agreement to Purchase and Sell. Subject to the terms and
conditions of this Agreement, simultaneous with the execution and delivery of
this Agreement, Seller shall sell, assign, transfer, convey, and deliver to
Purchaser, and Purchaser shall accept and purchase, the Shares and any and all
rights in the Shares to which Seller is entitled, and by doing so Seller shall
be deemed to have assigned all of his rights, titles and interest in and to the
Shares to Purchaser. Such sale of the Shares shall be evidenced by stock
certificates, duly endorsed in blank or accompanied by stock powers duly
executed in blank or other instruments of transfer in form and substance
reasonably satisfactory to the transfer agent of the Company.
2.            Consideration. In consideration for the sale of the Shares,
Purchaser shall deliver to Seller an amount equal to $0.028 per share of Common
Stock (the "Purchase Price") for an aggregate of $[__].
3.            Closing; Deliveries.
(a) The purchase and sale of the Shares shall be held on or before February 15,
2016 (the "Closing").


(b) At the Closing, Seller shall deliver to Purchaser (i) stock certificates
evidencing the Shares, duly endorsed in blank or accompanied by stock powers
duly executed in blank with medallion guarantee, or other instruments of
transfer in form and substance reasonably satisfactory to Purchaser, (ii)
documentary evidence of the Seller’s purchase and payment for the Shares (i.e.
cancelled check or wire confirmation), (iii) due recordation in the Company's
share register of Purchaser's full and unrestricted title to the Shares, (iv)
documents to substantiate identification of Seller (i.e. driver’s license or
Passport), (v) Seller’s resignation as an officer and directors of the Company
and release of claims in such form as required by Purchaser, and (vi) such other
documents as may be required under applicable law or reasonably requested by
Purchaser.  At Closing Purchaser shall deliver to Seller the Purchase Price by
wire transfer of immediately available funds to the parties and in the amounts
indentified on Exhibit B attached hereto. Seller hereby authorizes the Buyer to
deduct the bank wire fees incurred by Buyer or its counsel in connection with
the disbursement of the Purchase Price.
1

--------------------------------------------------------------------------------

4.            Representations and Warranties of Seller. As an inducement to
Purchaser to enter into this Agreement and to consummate the transactions
contemplated herein, Seller represents and warrants to Purchaser as follows:
4.1            Authority. Seller has the right, power, authority and capacity to
execute and deliver this Agreement, to consummate the transactions contemplated
hereby and to perform his obligations under this Agreement. This Agreement
constitutes the legal, valid and binding obligations of Seller, enforceable
against Seller in accordance with the terms hereof.
4.2            Ownership. Seller is the sole record and beneficial owner of the
Shares, has good and marketable title to the Shares, free and clear of all
Encumbrances (hereafter defined), other than applicable restrictions under
applicable securities laws, and has full legal right and power to sell, transfer
and deliver the Shares to Purchaser in accordance with this Agreement.
"Encumbrances" means any liens, pledges, hypothecations, charges, adverse
claims, options, preferential arrangements or restrictions of any kind,
including, without limitation, any restriction of the use, voting, transfer,
receipt of income or other exercise of any attributes of ownership. Upon the
execution and delivery of this Agreement, Purchaser will receive good and
marketable title to the Shares, free and clear of all Encumbrances, other than
restrictions imposed pursuant to any applicable securities laws and regulations.
There are no stockholders' agreements, voting trust, proxies, options, rights of
first refusal or any other agreements or understandings with respect to the
Shares.
4.3            Valid Issuance. The Shares are duly authorized, validly issued,
fully paid and non-assessable, and were not issued in violation of any
preemptive or similar rights.
4.4            No Conflict. None of the execution, delivery, or performance of
this Agreement, and the consummation of the transactions contemplated hereby,
conflicts or will conflict with, or (with or without notice or lapse of time, or
both) result in a termination, breach or violation of (i) any instrument,
contract or agreement to which the Seller is a party or by which he is bound, or
to which the Shares are subject; or (ii) any federal, state, local or foreign
law, ordinance, judgment, decree, order, statute, or regulation, or that of any
other governmental body or authority, applicable to the Seller or the Shares.
4.5            No Consent. No consent, approval, authorization or order of, or
any filing or declaration with any governmental authority or any other person is
required for the consummation by the Seller of any of the transactions on its
part contemplated under this Agreement.
4.6            No Other Interest. Neither Seller nor any of Seller’s respective
affiliates has any interest, direct or indirect, in any shares of capital stock
or other equity in the Company or has any other direct or indirect interest in
any tangible or intangible property which the Company uses or has used in the
business conducted by the Company, or has any direct or indirect outstanding
indebtedness to or from the Company, or related, directly or indirectly, to its
assets, other than the Shares and Common Stock as reflected in the preamble to
this Agreement.
4.7            No General Solicitation or Advertising. Neither any Seller nor
any of its affiliates nor any person acting on its or their behalf (i) has
conducted or will conduct any general solicitation (as that term is used in Rule
502(c) of Regulation D) or general advertising with respect to any of the
Shares, or (ii) made any offers or sales of any security or solicited any offers
to buy any security under any circumstances that would require registration of
the Shares under the Securities Act of 1933, as amended (the "Securities Act").
2

--------------------------------------------------------------------------------

4.8.            Capitalization.  The authorized capital of the Company consists
of 75,000,000 shares of common stock, par value $0.001, of which a total of
10,720,000 shares are issued and outstanding (the “Issued and Outstanding Common
Stock”) The Issued and Outstanding Common Stock has been duly authorized,
issued, fully paid and nonassessable, free and clear of all liens, charges,
pledges, security interests, encumbrances, right of first refusal, preemptive
right or other restriction. No person, firm or corporation has any right,
agreement, warrant or option, present or future, contingent or absolute, or any
right capable of becoming a right, agreement or option to require the Company to
issue any shares in its capital or to convert any securities of the Company or
of any other company into shares in the capital of the Company.
4.9            Assets.  The Company has good and marketable title to all of its
assets, and such assets are free and clear of any financial encumbrances not
disclosed in the financial statements included in the SEC Reports defined below;
4.10.            SEC Reports.  The Company has filed all reports required to be
filed by it under the Securities Act and the United States Securities Exchange
Act of 1934, as amended (the “Exchange Act”), including pursuant to Section
13(a) or 15(d) of the Exchange Act, (the “SEC Reports”) on a timely basis or has
received a valid extension of such time of filing and has filed any such SEC
Reports prior to the expiration of any such extension. As of their respective
dates, the SEC Reports complied in all material respects with the requirements
of the Securities Act and the Exchange Act and the rules and regulations of the
United States Securities and Exchange Commission (the “Commission”) promulgated
thereunder, and none of the SEC Reports, when filed, contained any untrue
statement of a material fact or omitted to state a material fact required to be
stated therein or necessary in order to make the statements therein, in light of
the circumstances under which they were made, not misleading.  The financial
statements of the Company included in the SEC Reports comply in all material
respects with applicable accounting requirements and the rules and regulations
of the Commission with respect thereto as in effect at the time of filing;
4.11            Registration/Anti-Dilution Rights.  The Company is not a party
to or bound by any agreement or understanding granting registration or
anti-dilution rights to any person with respect to any of its equity or debt
securities; no person has a right to purchase or acquire or receive any equity
or debt security of the Company.
4.12.            Further Assistance.  The Seller agrees to execute and deliver
such other documents and to perform such other acts as shall be necessary to
effectuate the purposes of this Agreement.
4.13.            Litigation.  There are no actions, suits, proceedings,
judgments, claims or investigations pending or threatened by or against the
Company or affecting the Company or its properties, at law or in equity, before
any court or other governmental agency or instrumentality, domestic or foreign,
or before any arbitrator of any kind.  The Company has no knowledge of any
default on its part with respect to any judgment, order, writ, injunction,
decree, award, rule or regulation of any court, arbitrator, or governmental
agency or instrumentality or any circumstance which would result in the
discovery of such default.
4.14.            Liabilities. There are no trade payables, accrued expenses,
liabilities, obligations or commitments which the Company would be required to
accrue or reflect in its financial statements pursuant to GAAP as of the date
hereof.
3

--------------------------------------------------------------------------------

4.15.            Tax Returns.  The Company has timely filed all state, federal
or local income and/or franchise tax returns required to be filed by it from
inception to the date hereof.  Each of such income tax returns reflects the
taxes due for the period covered thereby, except for amounts which, in the
aggregate, are immaterial.  In addition, all such tax returns are correct and
complete in all material respects.  All taxes of the Company which are (i) shown
as due on such tax returns, (ii) otherwise due and payable or (iii) claimed or
asserted by any taxing authority to be due, have been paid, except for those
taxes being contested in good faith and for which adequate reserves have been
established in the financial statements included in the financial statements in
accordance with GAAP.  There are no liens for any taxes upon the assets of the
Company, other than statutory liens for taxes not yet due and payable.  The
Company does not know of any proposed or threatened tax claims or assessments.
4.16.       Books and Records.  The books and records, financial and otherwise,
of the Company are in all material aspects complete and correct and have been
maintained in accordance with good business and accounting practices.
4.17            Full Disclosure. No representation or warranty of the Seller to
the Purchaser in this Agreement omits to state a material fact necessary to make
the statements herein, in light of the circumstances in which they were made,
not misleading. There is no fact known to the Seller that has specific
application to the Shares or the Company that materially adversely affects or,
as far as can be reasonably foreseen, materially threatens the Shares or the
Company that has not been set forth in this Agreement.
4.18            Offering on Form S-1.
(a)             Seller is the duly appointed President, Secretary, Treasurer and
sole Director of the Company, has been duly appointed to and now holds such
offices, and no person, other than Seller, has ever been an officer or director
of the Company;
(b)            The shareholders list (the “Shareholders List”) of the Company
dated December 16, 2015 is a true and correct copy of the list of shareholders
of the Company and is true, correct and accurate as of the date hereof;


(c)            The Shareholder’s List identifies all holders of common stock of
the Company;


(d)            Except for Seller, each holder of common stock on the
Shareholders List purchased his or her shares identified on the Shareholders
List directly from the Company as part of an offering registered with the SEC
pursuant to a Registration Statement on Form S-1 (File No. 333-201851) (the
“Registration Statement”), declared effective by the SEC on July 6, 2015;


(e)            Seller delivered a copy of the Prospectus, part of the
Registration Statement, to each of the holders of common stock on the
Shareholders List (except Seller), prior to each such holder’s purchase of
shares of common stock in the offering registered under the Registration
Statement;


(f)            Each of the holders of common stock on the Shareholders List paid
and delivered to the Company the full purchase price for his or her shares;


(g)            Except for Seller, none of the holders of common stock on the
Shareholders List has ever been an officer, director or holder of more than 5%
of the shares of common stock or voting power of the Company; and


(h)            Except for Seller, none of the holders of common stock on the
Shareholders List has ever, directly or indirectly, controlled, acted in common
control with or been controlled by the Company or ever otherwise been an
“affiliate” of the Company within the meaning of SEC Rule 405, promulgated
pursuant to the Securities Act.
4

--------------------------------------------------------------------------------

4.19.        Contracts.           The Company is not party to any contract,
agreement or arrangement other than this Agreement and as otherwise disclosed in
the SEC Reports.
4.20.            Shell Status.       The Company is not now and has never been a
shell company as defined in SEC Release 33-8587 and is not subject to Footnote
32 of SEC Release 33-8587 notwithstanding the facts related to the timing of
this transaction and understandings with respect to the existing business of the
Company.
4.21            OTC Matters.    At the date hereof and at the Closing Date:


(a)       the Common Stock is eligible to trade and be quoted on, and is quoted
on,  the OTCQB tier maintained by OTC Markets, Inc. (the “OTCQB”) and has
received no notice or other communication indicating that such eligibility is
subject to challenge or review by the any applicable regulatory agency,
electronic market administrator, or exchange;
(b)       the Company has and shall have performed or satisfied all of its
undertakings to, and of its obligations and requirements with, the SEC;
(c)            the Company has not, and shall not have taken any action that
would preclude, or otherwise jeopardize, the inclusion of the Common Stock for
quotation on the OTCQB; and
(d)            the Common Stock is eligible for participation in The Depository
Trust Company (“DTC”) book entry system and has shares of Common Stock on
deposit at DTC.
5. Representations and Warranties of Purchaser. As an inducement to Seller to
enter into this Agreement and to consummate the transactions contemplated
herein, Purchaser represents and warrants to Seller as follows:
5.1            Authority. Purchaser has the right, power, authority and capacity
to execute and deliver this Agreement, to consummate the transactions
contemplated hereby and to perform his obligations under this Agreement. This
Agreement constitutes the legal, valid and binding obligations of Purchaser,
enforceable against Purchaser in accordance with the terms hereof.
5.2            No Consent. No consent, approval, authorization or order of, or
any filing or declaration with any governmental authority or any other person is
required for the consummation by the Purchaser of any of the transactions on its
part contemplated under this Agreement.
5.3            No Conflict. None of the execution, delivery, or performance of
this Agreement, and the consummation of the transactions contemplated hereby,
conflicts or will conflict with, or (with or without notice or lapse of time, or
both) result in a termination, breach or violation of (i) any instrument,
contract or agreement to which Purchaser is a party or by which he is bound; or
(ii) any federal, state, local or foreign law, ordinance, judgment, decree,
order, statute, or regulation, or that of any other governmental body or
authority, applicable to Purchaser.
5.4            Potential Loss of Investment. Purchaser understands that an
investment in the Shares is a speculative investment which involves a high
degree of risk and the potential loss of his entire investment.
4

5.5            Receipt of Information. Purchaser has received all documents,
records, books and other information pertaining to his investment that has been
requested by the Purchaser, including without limitation, the Securities and
Exchange Commission (“SEC”) filings made by the Company.
5

--------------------------------------------------------------------------------

5.6            No Advertising. At no time was the Purchaser presented with or
solicited by any leaflet, newspaper or magazine article, radio or television
advertisement, or any other form of general advertising or solicited or invited
to attend a promotional meeting otherwise than in connection and concurrently
with such communicated offer.
5.7            Investment Experience. The Purchaser (either by himself or with
his advisors) is (i) experienced in making investments of the kind described in
this Agreement, (ii) able, by reason of his business and financial experience to
protect his own interests in connection with the transactions described in this
Agreement, and (iii) able to afford the entire loss of his investment in the
Shares.
5.8            Investment Purposes. The Purchaser is acquiring the Shares for
Purchaser’s own account as principal, not as a nominee or agent, for investment
purposes only, and not with a view to, or for, resale, distribution or
fractionalization thereof in whole or in part and no other person has a direct
or indirect beneficial interest in the amount of restricted Shares the Purchaser
is acquiring herein. Further, the Purchaser does not have any contract,
undertaking, agreement or arrangement with any person to sell, transfer or grant
participations to such person or to any third person, with respect to the
restricted Shares the Purchaser is acquiring.
6.            Indemnification; Survival.
6.1            Indemnification. Each party hereto shall jointly and severally
indemnify and hold harmless the other party and such other party's agents,
beneficiaries, affiliates, representatives and their respective successors and
assigns (collectively, the "Indemnified Persons") from and against any and all
damages, losses, liabilities, taxes and costs and expenses (including, without
limitation, attorneys' fees and costs) (collectively, "Losses") resulting
directly or indirectly from (a) any inaccuracy, misrepresentation, breach of
warranty or non-fulfillment of any of the representations and warranties of such
party in this Agreement, or any actions, omissions or statements of fact
inconsistent with in any material respect any such representation or warranty,
(b) any failure by such party to perform or comply with any agreement, covenant
or obligation in this Agreement.
6.2            Survival. All representations, warranties, covenants and
agreements of the parties contained herein or in any other certificate or
document delivered pursuant hereto shall survive the date hereof until the
expiration of the applicable statute of limitations.
7.            Miscellaneous.
7.1            Further Assurances. From time to time, whether at or following
the Closing, each party shall make reasonable commercial efforts to take, or
cause to be taken, all actions, and to do, or cause to be done, all things
reasonably necessary, proper or advisable, including as required by applicable
laws, to consummate and make effective as promptly as practicable the
transactions contemplated by this Agreement.
7.2            Notices. All notices or other communications required or
permitted hereunder shall be in writing shall be deemed duly given (a) if by
personal delivery, when so delivered, (b) if mailed, three (3) business days
after having been sent by registered or certified mail, return receipt
requested, postage prepaid and addressed to the intended recipient as set forth
below, or (c) if sent through an overnight delivery service in circumstances to
which such service guarantees next day delivery, the day following being so sent
to the addresses of the parties as indicated on the signature page hereto. Any
party may change the address to which notices and other communications hereunder
are to be delivered by giving the other parties notice in the manner herein set
forth.
6

--------------------------------------------------------------------------------

7.3            Choice of Law; Jurisdiction. This Agreement shall be governed,
construed and enforced in accordance with the laws of the State of Nevada,
without giving effect to principles of conflicts of law. Each of the parties
agree to submit to the jurisdiction of the federal or state courts located in
Palm Beach County, Florida in any actions or proceedings arising out of or
relating to this Agreement. Each of the parties, by execution and delivery of
this Agreement, expressly and irrevocably (i) consents and submits to the
personal jurisdiction of any of such courts in any such action or proceeding;
(ii) consents to the service of any complaint, summons, notice or other process
relating to any such action or proceeding by delivery thereof to such party as
set forth in Section 7.2 above and (iii) waives any claim or defense in any such
action or proceeding based on any alleged lack of personal jurisdiction,
improper venue or forum non conveniens or any similar basis. EACH OF THE
UNDERSIGNED HEREBY WAIVES FOR ITSELF AND ITS PERMITTED SUCCESSORS AND ASSIGNS
THE RIGHT TO TRIAL BY JURY IN ANY ACTION OR PROCEEDING INSTITUTED IN CONNECTION
WITH THIS AGREEMENT.
7.4        Entire Agreement. This Agreement sets forth the entire agreement and
understanding of the parties in respect of the transactions contemplated hereby
and supersedes all prior and contemporaneous agreements, arrangements and
understandings of the parties relating to the subject matter hereof. No
representation, promise, inducement, waiver of rights, agreement or statement of
intention has been made by any of the parties which is not expressly embodied in
this Agreement.
7.5            Assignment. Each party's rights and obligations under this
Agreement shall not be assigned or delegated, by operation of law or otherwise,
without the other party's prior written consent, and any such assignment or
attempted assignment shall be void, of no force or effect, and shall constitute
a material default by such party.
7.6            Amendments. This Agreement may be amended, modified, superseded
or cancelled, and any of the terms, covenants, representations, warranties or
conditions hereof may be waived, only by a written instrument executed by the
parties hereto.
7.7            Waivers. The failure of any party at any time or times to require
performance of any provision hereof shall in no manner affect the right at a
later time to enforce the same. No waiver by any party of any condition, or the
breach of any term, covenant, representation or warranty contained in this
Agreement, whether by conduct or otherwise, in any one or more instances shall
be deemed to be or construed as a further or continuing waiver of any such
condition or breach or a waiver of any other term, covenant, representation or
warranty of this Agreement.
7.8            Counterparts. This Agreement may be executed simultaneously in
two or more counterparts and by any reliable electronic means such as, but not
limited to, a photocopy, electronically scanned or facsimile, each of which
shall be deemed an original, but all of which together shall constitute one and
the same instrument.
7.9            Severability.If any term, provisions, covenant or restriction of
this Agreement is held by a court of competent jurisdiction or other authority
to be invalid, void or unenforceable, the remainder of the terms, provisions,
covenants and restrictions of this Agreement shall remain in full force and
effect and shall in no way be affected, impaired or invalidated so long as the
economic or legal substance of the transactions contemplated hereby is not
affected in any manner materially adverse to any party. Upon such determination,
the parties shall negotiate in good faith to modify this Agreement so as to
effect the original intent of the parties as closely as possible in an
acceptable manner in order that the transactions contemplated hereby be
consummated as originally contemplated to the fullest extent possible.
7.10      Interpretation. The parties agree that this Agreement shall be deemed
to have been jointly and equally drafted by them, and that the provisions of
this Agreement therefore shall not be construed against a party or parties on
the ground that such party or parties drafted or was more responsible for the
drafting of any such provision(s). The parties further agree that they have each
carefully read the terms and conditions of this Agreement, that they know and
understand the contents and effect of this Agreement and that the legal effect
of this Agreement has been fully explained to its satisfaction by counsel of its
own choosing.
7

--------------------------------------------------------------------------------



7.11       Further Assurances. At the reasonable request of Purchaser and
without demanding further consideration from Purchaser, Seller agrees to execute
and deliver to Purchaser such other documents and instruments, and do and
perform such other acts and things, as may be reasonably necessary for effecting
completely the consummation of the transfer of ownership in and to the Shares as
contemplated hereby, as well as the deposit of the Shares with a broker-dealer.


IN WITNESS WHEREOF, the parties have duly executed this Stock Purchase Agreement
as of the date first above written.
 
 

 
SELLER:
         
/s/ YUHUA XU
   
YUHUA XU
 


 
 


8

--------------------------------------------------------------------------------



Purchaser Signature Page


Purchaser Name
 
No. Shares to be Acquired
 
Purchase Price Per Share
 
Total Purchase Price
 
 
Sign: _________________________________
         [__]
 
 
[__]
 
 
$ 0.028
 
 
$[__]

 
 
 
 
 
 

 

--------------------------------------------------------------------------------

EXHIBIT B


Wire instructions


[__]
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 